Citation Nr: 0813742	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  06-15 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for skin disorders, to 
include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for skin disorders 
(claimed as cysts of the back and shoulders), to include as 
secondary to Agent Orange exposure.  In May 2005, the Board 
remanded the case to the RO for issuance of a statement of 
the case. 

In a May 2006 statement, the veteran appears to have raised a 
new claim of entitlement to service connection for birth 
defects in two of his daughters, secondary to his exposure to 
herbicides in service.  The Board refers that matter to the 
RO for appropriate action.


FINDING OF FACT

The veteran does not have any currently diagnosed skin 
disorders.


CONCLUSION OF LAW

Claimed skin disorders (cysts of the back and shoulders) were 
not incurred in or aggravated by active service and are not 
proximately due to or the result of exposure to herbicide 
agents.  38 U.S.C.A. §  1110, 1112, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2007); 
38 C.F.R. § 3.303 (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Service connection for certain chronic diseases will 
be rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.      38 
U.S.C.A.§§ 1101, 1112, 1113, 1137 (West 2007); 38 C.F.R. §§ 
3.307, 3.309 (2007).  The veteran's claimed skin disorders 
(cysts of the skin and back), however, are not conditions for 
which service connection may be granted on a presumptive 
basis.

Diseases associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e) (2007), will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  
The veteran's claimed skin disorders, however, are not among 
these diseases or disorders.  38 C.F.R. §§ 3.307(a)(6)(iii); 
3.307(d), 3.309(e) (2007).  Nevertheless, an appellant is not 
precluded from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2007).  Service connection may also be granted 
for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2007).  Secondary service 
connection is permitted based on aggravation.  Compensation 
is payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  38 C.F.R. § 3.310 (2007); Allen v. Brown, 7 Vet. 
App. 439 (1995).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 309 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310 (2007).

Here, the veteran asserts that he has cysts on his back and 
shoulders which developed as a result of exposure to Agent 
Orange while he was serving in Vietnam.  Any veteran who, 
during active service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2007).  
In this case, the veteran's personnel records reveal that he 
served two tours of duty in Vietnam from January 1966 to 
August 1966 and from October 1966 to February 1967, and that 
his decorations included the Vietnam Campaign Medal with 
device, the Vietnam Service Medal, and the Vietnam Cross of 
Gallantry with Palm.  Thus, the veteran will be afforded the 
presumption of exposure to Agent Orange.  However, the 
disorders for which the veteran has claimed service 
connection (cysts of the back and shoulders) have not been 
shown to have a positive association with exposure to 
herbicides.  Therefore presumptive service connection as 
secondary to exposure to Agent Orange is not warranted.  38 
C.F.R. § 3.309(e).  Having ruled out presumptive service 
connection in the present case, the Board will now address 
the issue of direct service connection.

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  In this case, the veteran claims that he contracted 
cysts on his shoulders and back as a result of his Agent 
Orange exposure in Vietnam..  However, neither his service 
nor post-service records indicate that he has ever been 
diagnosed with that skin disorder.

The veteran's service medical records dated from July 1965 to 
December 1970 1965 reveal that in May 1967 and June 1967, he 
was administered topical medication for venereal warts on his 
groin, which were noted to have existed for roughly eight 
months.  The veteran had the warts removed by shaving in July 
1967.  He then underwent a circumcision in October 1967, 
after which he was hospitalized for four days and then placed 
on several days of light duty.  The veteran's post-operative 
recovery from this procedure was noted to be uneventful.  

The veteran now maintains that he developed cysts on his back 
and shoulders in service prior to contracting venereal warts 
and that the conditions were "totally unrelated."  That 
assertion, however, is not supported by the clinical evidence 
of record.  The veteran's service medical records contain no 
mention of any skin problems other than venereal warts.  
Additionally, the veteran's service medical records following 
his October 1967 circumcision do not refer to any skin 
condition.  On examination prior to the veteran's separation 
from service in December 1970, no skin problems were 
reported, and clinical evaluation was negative for skin 
abnormalities.

With respect to post-service medical records, the veteran 
underwent a physical examination in December 1970 prior to 
his entry into the Los Angeles Police Department in which he 
reported a history of venereal warts, but did not complain of 
any other skin problem.  Clinical evaluation at that time 
indicated that the veteran did not have any current skin 
problems.  Additionally, on VA examination in April 2004, the 
veteran reported that since having the venereal warts removed 
in 1967, he had not experienced any recurrences or residual 
symptoms.  

The veteran's post-service medical records are otherwise 
negative for any complaints, diagnoses, or treatment of skin 
disorders.  Nevertheless, the veteran claims that between 
1986 and 1990, he was treated for cysts on his back and 
shoulders at the VA Medical Center in Long Beach, California.  
His VA treatment records for this location, however, have 
been determined to be unavailable.  In July 2004, the RO 
requested the veteran's complete medical records from the VA 
Medical Center in Long Beach.  A January 2006 response from 
that VA Medical Center indicated that the veteran had never 
been treated there and that there was no medical information 
for him on record.  

When a veteran's records have been determined to have been 
destroyed, or are missing, VA has an obligation to search for 
alternative records that might support the veteran's case.  
Cuevas v. Principi, 3 Vet. App. 542 (1992).  Here, VA met 
that obligation by making multiple attempts to secure the 
veteran's VA medical records from the VA Medical Center in 
Long Beach from a variety of sources, including from the 
veteran himself.  In response to these requests for 
information, the veteran indicated that he did not have any 
VA medical records in his possession, and was duly informed 
of the unavailability of additional records.

Additionally, in a April 2006 statement, the veteran informed 
VA that he did not have any other information or evidence to 
give VA to substantiate his claim.  Thus, while the veteran 
maintains that he was diagnosed with cysts on his shoulders 
and back, he has not cooperated in obtaining records of any 
such diagnosis or treatment for submission to VA.  Nor has he 
provided VA with any information that would enable VA to 
request the information on his behalf.  The Board reminds the 
veteran that the duty to assist in the development and the 
adjudication of claims is not a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  

The Board has considered the veteran's contentions that he 
currently has cysts on his back and shoulders that are 
related to his active service.  However, as a layman, the 
veteran is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124, 127 (1998).

Absent evidence of a current disability, the Board finds that 
the preponderance of the evidence is against the claim, and 
service connection for cysts of the shoulders and back must 
be denied.  38 U.S.C.A. §  5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in March 2004 and March 
2006; and a rating decision in June 2004.  Those documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the June 2006 statement of the case.  
38 C.F.R. § 19.31 (2007).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for skin disorders (claimed as cysts of 
the back and shoulders), to include as secondary to herbicide 
exposure, is denied. 



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


